DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has selected Species A, Figure 2 and Claims 1-13 readable thereon which are currently being examined and are now pending.
Claim 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 03/10/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.10-2019-0043720, filed on 15 Apr 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 and 11/03/2020 04/15/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hell Erich (US 7895858 B2, hereinafter referred as Hell) in view of Kim, Cheolhwan (US 20130000333 A1, hereinafter referred as Kim).
In reference to claim 1, Hell modified by Kim discloses the claimed invention including:
A refrigerator (refrigerating appliance KG5) comprising: 
a plurality of wall modules (see fig 16 and 17) including a top wall module (164), a bottom wall 5module (165), a rear wall module (166), a left wall module (162), and a right wall module (163) coupled together to define a storeroom; and 
a cooling module (cooling circuit, fig 16) including a compressor (1610), a condenser (169), and an evaporator (168) to produce cold air, 
at least one of the rear wall module (166), the left wall module, or the right wall 10module is a duct wall module coupled to the cooling module (cooling circuit, figure 16) and including:
a supply duct (an air distributor device L1) configured to supply the cold air produced from the cooling module to the storeroom (air distributor device L1 which distributes the cold air of lamellar evaporator 168 through openings O1 in air distributor device L1 into the interior of housing G5, col 11, line 27-30 ).
Hell fails to explicitly disclose a collecting duct configured to bring air having exchanged heat in the storeroom back to the cooling module.
However, Kim discloses a collecting duct (suction duct 300) configured to bring air having exchanged heat in the storeroom back to the cooling module (The suction duct assembly connects the refrigerating compartment outlet 26 and the storage compartment outlet 104 to a heat exchange chamber outlet 404. Thus, air within the refrigerating compartment 20 and the storage compartment 100 may be guided into the heat exchange chamber 400 through the suction duct assembly 300. Par [0079]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hell by incorporating the suction duct assembly of Kim in to the refrigerator cooling circuit of Hell such that air within the refrigerating compartment and the storage compartment may be guided into the heat exchange chamber 400 through the suction duct assembly as taught by Kim [0079].

In reference to claim 2, Hell modified by Kim discloses the claimed invention including:
Hell as modified discloses the refrigerator of claim 1(KG5), wherein the duct wall module(166) comprises an inner case(inner lining) defining an inner wall of the storeroom, an outer case(outer lining) coupled to an outer surface of the inner case, and insulation(heat insulating material) between the inner case and the outer case(rear wall 166 comprise an inner and an outer lining which surround a cavity filled with a heat-insulating material. Col 11, line 5-10). 
Hell, as modified fails to disclose 20wherein the supply duct and the collecting duct are positioned in the insulation.
However, Kim discloses wherein the supply duct(supply duct assembly 200) and the collecting duct (suction duct 300) are positioned in the insulation(The supply duct assembly 200 and the suction duct assembly 300 are disposed in rear sides of the refrigerating compartment 20, the storage compartment, and the heat exchange chamber 400. Also, the supply duct assembly 200 and the suction duct assembly 300 are buried into the insulation material filled inside the cabinet 10.[0066]).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hell by teaching of Kim such that both air distributor device L1 and suction duct of Hell are positioned inside the existing rear wall module 166 insulation in order to advantageously protect the ducts from being greatly influenced by an external temperature.
In reference to claim 3, Hell modified by Kim discloses the claimed invention including:
Hell disclose wherein the inner case of the duct wall module (inner lining of the rear wall 166, see fig 16) comprises a supply hole(O1) configured to supply cold air supplied through the 25supply duct (air distributor device L1) to the storeroom (air distributor device L1 which distributes the cold air of lamellar evaporator 168 through openings O1 in air distributor device L1 into the interior of housing G5, col 11, line 27-30).
In reference to claim 4, Hell modified by Kim discloses the claimed invention including:
Hell discloses wherein the supply duct (air distributor device L1) is coupled to the supply hole (openings O1, figure 16).
In reference to claim 5 and 6, Hell modified by Kim discloses the claimed invention including:
Hell discloses wherein the inner case (inner lining,) of the duct wall module (166) comprises a collecting hole (openings on front of evaporator 168, fig 16) formed to guide air from the storeroom (the air to be cooled in the operation of the ready to use refrigerating appliance KG5 is sucked in through openings on the front side of lamellar evaporator 168.Col 11, line 20-22).
Hell as modified supra fails to distinctly disclose the collected air from the storeroom passes through the collecting duct. However, as it has been explained in calim1, the suction duct assembly of Kim connects the refrigerating compartment outlet 26 and the storage compartment outlet 104 to a heat exchange chamber outlet 404. Thus, air within the refrigerating compartment 20 and the storage compartment 100 may be guided into the heat exchange chamber 400 through the suction duct assembly 300. Par [0079]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hell such that the suction duct assembly of Kim is connected or coupled to the openings on front side of lamellar evaporator of Hell so that air within the refrigerating compartments may be guided into the heat exchange chamber or evaporator, through the suction duct assembly as taught by Kim[0079].
In reference to claim 7, Hell modified by Kim discloses the claimed invention including:
Hell disclose wherein the cooling module (cooling circuit, fig 16) is coupled to a lower portion of the rear wall module (166), and 15the cooling module defines at least a portion of the rear surface of the storeroom (see fig 16).
In reference to claim 8, Hell modified by Kim discloses the claimed invention including:
Hell discloses wherein the cooling module (cooling circuit, fig 16) comprises: a cold air producing space in which the evaporator (168) is mounted to produce 20the cold air(see the annotated reference below), and insulation configured to insulate the cold air producing space(both the rear wall 166 and base element S are configured to insulate cold air producing space as show in the annotated reference below).

    PNG
    media_image1.png
    439
    378
    media_image1.png
    Greyscale

In reference to claim 9, Hell modified by Kim discloses the claimed invention including:
Hell, as modified discloses wherein the cooling module (cooling circuit, fig 16) further comprises an air distributor device L1 which distributes the cold air of lamellar evaporator 168 through openings O1 in air distributor device L1 into the interior of housing G5. Hell fails to explicitly disclose the cooling module further comprises 21an outflow duct to guide the cold air produced in the cold air producing space from the cooling module and an inflow duct to guide the air having the exchanged heat to the cold air producing space.
However, Kim discloses a cooling module further comprises an outflow duct(The supply duct connection part 210, fig 6) to guide the cold air produced in the cold air producing space from the cooling module(The supply duct connection part 210 is fixedly mounted on a back surface of the heat exchange chamber 400 to communicate with the heat exchange chamber inlet 402,thus guiding the cold air from the heat exchange chamber to the refrigerating compartment and the storage compartment, [0071] and fig 5,6 and 12); and an inflow duct(the suction duct connection part 310 ) to guide the air having the exchanged heat to the cold air producing space(the suction duct connection part  310 is connected to the heat exchange chamber outlet 404. Thus, cool air introduced from the refrigerating compartment suction duct 320 and the storage compartment suction duct 330 may be guided so that the air is supplied into the heat exchange chamber 400, [0081]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hell to incorporate the suction duct connection part 310 and The supply duct connection part 210 of Kim in to the cooling circuit of Hell such that to advantageously couple the supply duct connection part 210 to the air distributor device L1 to help facilitate supply of cold air produced towards the compartments and to advantageously couple the suction duct connection part 310 to the modified cooling circuit suction duct of Hell, as the cooling circuit of Hell was previously modified by Kim to incorporate the suction duct of Kim in the above claim 1, such that the cool air introduced from the refrigerating compartment and the storage compartment may be guided so that the cool air is supplied into the heat exchange chamber 400 via the inflow duct as taught by Kim [0081], see fig 5 and 7.
In reference to claim 10, Hell modified by Kim discloses the claimed invention including:
Hell, as modified supra fails to disclose wherein the outflow duct and the inflow duct are positioned in the insulation of the cooling module.
However, Kim discloses wherein the outflow duct (The supply duct connection part 210) and the inflow duct (the suction duct connection part 310) are positioned in the insulation of the cooling module (The supply duct assembly 200 which includes the supply duct connection part 210  and the suction duct assembly 300 which includes the suction duct connection part 310, are disposed in rear sides of the refrigerating compartment 20, the storage compartment, and the heat exchange chamber 400. Also, the supply duct assembly 200 and the suction duct assembly 300 are buried into the insulation material filled inside the cabinet 10 [0066]). Since, all the walls of Hell are designed as planar heat insulating elements, with each wall comprising an inner and outer lining which surrounds a cavity filled with a heat-insulating material, it would have been easier to one having ordinary skill in the art at the time the invention was filed to modify Hell by teaching of Kim in such a way that, both the modified supply duct connection part and  the suction duct connection part of Hell, which are incorporated in to Hell in the above claim 9, to be positioned inside the cooling circuit insulations i.e. insulation of rear wall 166 and insulation of base element S, of Hell to advantageously protect the ducts from being greatly influenced by an external temperature. 
Furthermore, since these ducts p i.e. supply duct connection part and the suction duct connection part, are coupled to the air distributor device L1 to help facilitate supply of cold air and suction duct to help facilitate suction of heat exchanged air respectively, which are insulated inside the rear wall 166 and Base insulation, which naturally flows that as being parts of the main ducts these connection parts are also positioned inside the rear wall and Base insulation.
In reference to claim 11, Hell modified by Kim discloses the claimed invention including:
Hell, as modified discloses wherein the duct wall module (166) is 10configured to be coupled to the cooling module (cooling circuit, see fig 16) such that when the duct wall module and the cooling module are coupled to each other (The cooling circuit of refrigerating appliance KG5 comprises a lamellar evaporator 168, which is fastened to base element S. When refrigerating appliance KG5 is assembled, the cooling circuit including evaporator, condenser and compressors which are fastened to base element S, is coupled with the rear wall 166, see fig 16 and 17), the outflow duct of the cooling module and the supply duct of the duct wall module are linked to each other(As explained under claim 9,air distributor device L1 coupled to the supply duct connection part ) and the inflow duct of the cooling module and the collecting duct of the duct wall module are linked to each other(as explained under claim 9, the suction duct coupled to the suction duct connection part to facilitate collection of heat exchanged air), and  
15wherein when the duct wall module(166) and the cooling module(cooling circuit, fig 16 and 17) are decoupled from each other, the outflow duct and the supply duct are decoupled from each other and the inflow duct and the collecting duct are decoupled from each other(when the rear wall 166 and the cooling circuit that is fastened on base element S are decoupled from each other, it naturally flows that, the supply duct connection part  and cold air distributor device L1 are decoupled from each other and also, the suction duct connection part and the suction duct are decoupled from each other, since all walls and parts are connected to one another so that they can again be detached from one another, col 11, line 1-4).

In reference to claim 12, Hell modified by Kim discloses the claimed invention including:
Hell, as modified discloses wherein the cooling module comprises a 20cooling module body defining the cold air producing space (refer to the annotated reference of claim 8), 
Hell, as modified supra fails to disclose a cooling module cover coupled to the cold air module body to cover the cold air producing space.
However, Kim discloses a cooling module cover (cover 16) coupled to the cold air module body to cover the cold air producing space (cover 16 which covers the back surface of the cabinet 10 including the heat exchanging chamber [0064], see fig 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hell to incorporate the cover of Kim in to Hell to advantageously cover the back surface of the refrigerating compartment, storage compartment and heat exchange chamber as taught by Kim [0064-0066].
In reference to claim 13, Hell modified by Kim discloses the claimed invention including:
Hell, as modified discloses further comprising a blower fan (fan V3) mounted on the cooling module cover (fig 16 and 17 shows, fan V3 that is fastened on the cooling circuit base element S) to circulate air between the storeroom and the 25cold air producing space (the fan deflects the air horizontally sucked in to a vertical discharge with little loss towards the interior of the housing Col 11, line25-27 and fig 16).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruck Richard W. (US 4917256 A) discloses a domestic or household appliance is provided which includes a plurality of side panels and a base panel, each of the panels having cooperating integral interlocking means in the edges thereof so that the panels may be manufactured at one location and shipped in knockdown form to another location.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763